Matter of Goldsmith v Office of the Attorney Gen. of the State of New York (2016 NY Slip Op 00036)





Matter of Goldsmith v Office of the Attorney Gen. of the State of New York


2016 NY Slip Op 00036


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.


16559 2697/13

[*1] In re Clarissa Goldsmith, etc., Petitioner-Appellant,
vThe Office of the Attorney General of the State of New York, et al., Respondents-Respondents.


Clarissa Goldsmith, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (Philip V. Tisne of counsel), for respondents.

Order, Surrogate's Court, New York County (Rita Mella, S.), entered on or about March 19, 2015, which dismissed the petition for a turnover of certain funds held by respondent Office of the Comptroller of the State of New York, unanimously affirmed, without costs.
The Surrogate correctly determined that she had no jurisdiction to review the petition. The comptroller's final determination of a claim for certain abandoned property "shall be reviewable by application to the supreme court, Albany county" (Abandoned Property Law § 1406[1][b]), except in limited circumstances not present in this case (id.  subd [3]).
Petitioner cannot evade this provision by commencing a turnover proceeding in the Surrogate's Court.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK